The defendants moved to dismiss the complaint pursuant to CPLR 3211 (a) (1), contending that documentary evidence established the plaintiffs failure to comply with certain notice and payment provisions of the parties’ stipulation of settlement. The items submitted to the Supreme Court by the defendants in support of their motion do not constitute “documentary evidence” within the meaning of CPLR 3211 (a) (1) (see Granada Condominium III Assn. v Palomino, 78 AD3d 996, 996-997 [2010]; Reiver v Burkhart Wexler & Hirschberg, LLP, 73 AD3d 1149, 1149-1150 [2010]; Fontanetta v John Doe 1, 73 AD3d 78, 85-87 [2010]). Even if these items constituted documentary evidence, they did not utterly refute the plaintiffs factual allegations, conclusively establishing a defense as a matter of law (see Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d 314, 326 [2002]; All Is. Media, Inc. v Creative AD Worx, Inc., 79 AD3d 677 [2010]; Granada Condominium III Assn. v Palomino, 78 AD3d at 996-*1034997). Accordingly, the Supreme Court properly denied the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (1). Angiolillo, J.P, Chambers, Austin and Miller, JJ., concur.